IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50361
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN PABLO AMBROSIO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. A-02-CR-2-1-H
                       --------------------
                         November 14, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juan Pablo Ambrosio appeals the sentence he received after he

pleaded guilty to being illegally in the United States after having

been deported, in violation of 8 U.S.C. § 1326.    Ambrosio argues

that the district court erred when it enhanced his offense level

under U.S.S.G. § 2L1.2(b)(1)(A)(ii) for a prior felony conviction

for intoxication manslaughter because intoxication manslaughter, as

it is set forth in the Texas Penal Code, is not a “crime of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
violence” under the guideline.                  In United States v. Rayo-Valdez,

302 F.3d 314, 316 (5th Cir. 2002), this court held that the

offenses listed in the guideline are eligible as enhancement

offenses without regard to elements under various state laws.

Manslaughter is a listed offense.                    Ambrosio’s argument that his

offense is              not   a   listed   offense   because   it   was   intoxication

manslaughter fails.                United States v. Fry, 51 F.3d 543, 547 (5th

Cir. 1995).

          Ambrosio’s argument that a prior aggravated felony should be

considered an essential element of the crime of illegal reentry

under 8 U.S.C. § 1326 also fails because the Supreme Court has

rejected this argument, and this court is bound by that precedent.

Almendarez-Torres v. United States, 523 U.S. 224 (1998); Rayo-

Valdez, 302 F. 3d at 320.

          AFFIRMED.




g:\opin-sc\02-50361.opn.wpd                    2